Citation Nr: 1308981	
Decision Date: 03/18/13    Archive Date: 03/25/13

DOCKET NO.  09-50 172	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia

THE ISSUES

1.  Entitlement to service connection for Hepatitis C.

2.  Entitlement to service connection for Hepatitis B.

3.  Entitlement to service connection for a heart disorder, including endocarditis as secondary to service-connected Type II Diabetes Mellitus.

4.  Entitlement to service connection for seizures due to the endocarditis, so also including as secondary to the service-connected Type II Diabetes Mellitus.

5.  Whether there is new and material evidence to reopen a claim for service connection for a lung disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty in the military from September 1966 to September 1969.  

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran requested a videoconference hearing at the RO before a Veterans Law Judge of the Board to allow him opportunity to provide oral testimony concerning his claims.  He did not appear for the hearing scheduled for March 6, 2013, but the Board since has learned that was because he had died just a few short months earlier, in November 2012.  His death requires the dismissal of his appeal.


FINDING OF FACT

According to Social Security Administration (SSA) data, the Veteran died in November 2012 during the pendency of this appeal.


CONCLUSION OF LAW

Because of his death, the Board has no jurisdiction to adjudicate the merits of these claims at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2012); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2012).



REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of this appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits, therefore, has become moot by virtue of his death and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2012).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2012). 

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing these claims to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA RO from which the claim originated (listed on the first page of this decision).  



ORDER

The appeal is dismissed.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


